DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action was made in response to an amendment filed 6/3/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-8, 11-13, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schlangen et al (US 2018/0170134).  Schlangen discloses:
With regard to claim 1 - A leading-edge front suspension system for an off-road vehicle, the suspension comprising: 
a spindle assembly 378 coupled with each front wheel; 
an upper connecting arm 374 including an upper sweep angle and hingedly coupling a top of the spindle assembly 378 with a chassis; 
a lower connecting arm 372 including a lower sweep angle and hingedly coupling a bottom of the spindle assembly 378 with the chassis; and 
a strut 376 coupled between the lower connecting arm 372 and the chassis;
wherein the upper sweep angle is greater than the lower sweep angle to accommodate the strut extending between the lower connecting arm and the chassis.  As can be seen below, the greater sweep angle of the upper arm allows for room enough for the strut to bypass the upper arm to connect between the lower arm and the chassis.

    PNG
    media_image1.png
    636
    744
    media_image1.png
    Greyscale


With regard to claim 2 - wherein the upper connecting arm 374 includes two inboard mounting joints 406, 408 to the chassis and one outboard mounting joint 410 to the spindle assembly 378.

With regard to claim 5 - wherein the upper sweep angle positions the outboard mounting joint rearward of a midpoint between the inboard mounting joints (see Fig. 24).

With regard to claim 6 - wherein the upper sweep angle is configured to position the outboard mounting joint to be coupled with the spindle assembly 378.

With regard to claim 7 - wherein the inboard mounting joints are positioned forward of inboard mounting joints comprising the lower connecting arm such that the upper sweep angle is greater than the lower sweep angle of the lower connecting arm (see Fig. 24 below).

    PNG
    media_image2.png
    795
    526
    media_image2.png
    Greyscale


With regard to claim 8 - wherein the lower connecting arm 372 includes two inboard mounting joints 386, 388 to the chassis and one outboard mounting joint 390 to the spindle assembly.

With regard to claim 11 - wherein the lower connecting arm 372 includes a lower pivot 392a configured to receive the strut 376.

With regard to claim 12 - wherein the lower connecting arm 372 is reinforced to withstand forces arising due to the front wheel and the strut during traveling over terrain (see reinforcements 65b and 66b).

With regard to claim 13 - wherein the lower connecting arm 372 is swept rearward at an angle relative to the chassis so as to accommodate receiving the strut 376 (see Fig. 25).

With regard to claim 15 - A method for a leading-edge front suspension system for an off-road vehicle, comprising: 
coupling a spindle assembly 378 with each front wheel; 
configuring an upper connecting arm 374 to have an upper sweep angle and hingedly couple a top of the spindle assembly 378 with a chassis; 
configuring a lower connecting arm 372 to have a lower sweep angle and hingedly couple a bottom of the spindle assembly 378 with the chassis; and 
mounting a strut 376 between the lower connecting arm and the chassis.

With regard to claim 16 - wherein configuring the upper connecting arm 374 includes forming the upper sweep angle such that the upper connecting arm 374 accommodate the strut 376 extending between the lower connecting arm and the chassis.

With regard to claim 17 - wherein configuring the upper connecting arm 374 includes mounting the upper connecting arm 374 to the chassis in a position forward of the lower connecting arm (see the Fig. above).

With regard to claim 18 - wherein configuring the lower connecting arm 372 includes reinforcing the lower connecting arm to withstand forces arising due to the front wheel and the strut during traveling over terrain (see the unlabeled portion connecting the legs 382,384 of the lower connecting arm.

With regard to claim 19 - wherein configuring the lower connecting arm includes forming the lower sweep angle such that the lower connecting arm accommodates receiving the strut (see Fig. 24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Schlangen in view of Nakamura (US 8,382,130).  Schlangen fails to explicitly disclose wherein the inboard mounting joints are bushing joints configured to allow vertical movement of the upper connecting arm with respect to the chassis and wherein the outboard mounting joints comprise rod-end joints configured to allow vertical and horizontal movement of the spindle assembly with respect to the chassis.
Nakamura teaches a leading-edge front suspension system for an off-road vehicle, the suspension comprising a spindle assembly 63 coupled with each front wheel 2, an upper connecting arm 61 hingedly coupling a top of the spindle assembly 63 with a chassis 4, a lower connecting arm 66 hingedly coupling a bottom of the spindle assembly 63 with the chassis 4, and a strut 58 coupled between the lower connecting arm 66 and the chassis 61, wherein the upper connecting arm 61 includes two inboard mounting joints 61b to the chassis and one outboard mounting joint to the spindle assembly 63; wherein the inboard mounting joints 61b are bushing joints configured to allow vertical movement of the upper connecting arm with respect to the chassis; and wherein the outboard mounting joints 63a comprise rod-end joints configured to allow vertical and horizontal movement of the spindle assembly with respect to the chassis (ball joint).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the suspension of Schlangen with the teaching of Nakamura such that the inboard mountings include bushings and wherein the outboard mounting joints comprise rod-end joints configured to allow vertical and horizontal movement of the spindle assembly with respect to the chassis to allow desirable articulation of the wheels with regard to the chassis.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Schlangen in view of Orimoto (US 5,992,868).  Schlangen fails to explicitly disclose wherein the outboard mounting joint is positioned rearward of a midpoint between the inboard mounting joints, giving the lower connecting arm a sweep angle.  Orimoto teaches a wheel suspension system comprising upper and lower connecting arms 5, 6, wherein an outboard mounting joint of the lower connecting arm 6 is positioned rearward of a midpoint between inboard mounting joints, giving the lower connecting arm a sweep angle (see Figs. 1 and 2) to give the suspension high rigidity towards side forces.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the suspension of Schlangen with the teaching of Orimoto such that the outboard mounting joint is positioned rearward of a midpoint between the inboard mounting joints, giving the lower connecting arm a sweep angle, to give the suspension high rigidity towards side forces.

Response to Arguments
Applicant's arguments filed 6/3/2022 have been fully considered but they are not persuasive. Though the amendments overcome the 102 rejections using Gordon and Nakamura, the Schlangen reference still reads on the amendments as seen in the rejection above.  Most prominently, the sweep angle of the upper arm is greater than the sweep angle of the lower arm, thus allowing room for the strut.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY WILHELM/              Examiner, Art Unit 3616                                                                                                                                                                                         	September 2, 2022


/PAUL N DICKSON/               Supervisory Patent Examiner, Art Unit 3616